                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )            Case No. 3:18-cv-00749
              Plaintiffs,                    )            Chief Judge Waverly D. Crenshaw, Jr.
v.                                           )            Magistrate Judge Joe B. Brown
                                             )
Anthem Sports & Entertainment Corp., and     )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
__________________________________________)

                      ORDER MODIFYING SCHEDULING ORDER

       The Court has reviewed Plaintiffs Global Force Entertainment, Inc. and Jeffrey Jarett

(collectively “Plaintiffs”) and Anthem Wrestling Exhibitions, LLC’s (“Anthem Wrestling”) Joint

Agreed Motion to Modify Scheduling Order and finds that it is well-taken and should be granted.

Accordingly, the Court amends the Scheduling Order as follows:

                  a. All written discovery and deposition of all fact witnesses shall be completed

                     on or before December 6, 2019;

                  b. All expert witnesses and reports shall be identified and disclosed on or

                     before December 6, 2019;

                  c. All rebuttal expert witnesses and reports shall be identified and disclosed

                     on or before January 13, 2020;

                  d. All expert witnesses shall be deposed on or before January 31, 2020; and

                  e. All dispositive motions to be filed on or before February 14, 2020, with

                     responses to dispositive motions filed within 28 days after the filing of the




   Case 3:18-cv-00749 Document 81-1 Filed 06/27/19 Page 1 of 2 PageID #: 698
                motion and any optional replies may be filed within 14 days after the filing

                of the response.

   It is so ORDERED this ____ day of __________, 2019



                                                     _________________________________
                                                     Chief Judge Waverly D. Crenshaw, Jr




                                         2

Case 3:18-cv-00749 Document 81-1 Filed 06/27/19 Page 2 of 2 PageID #: 699
